








Exhibit 10.2




REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April __, 2014, between HYDROPHI TECHNOLOGIES GROUP, INC., a Florida
corporation (the “Company”), and 31 GROUP, LLC (the “Investor”).

In connection with the Securities Purchase Agreement, dated as of April 25,
2014, entered into by the Company and the Investor (the “Securities Purchase
Agreement”), the Company has agreed, upon the terms and subject to the
conditions of the Securities Purchase Agreement, to issue and sell to the
Investor (i) certain convertible notes of the Company (the “Notes”), which will,
among other things, be convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”) to the Investor (as converted,
the “Conversion Shares”) in accordance with the terms of the Notes and (ii)
certain Warrants, which will be exercisable to purchase shares of Common Stock
(the “Warrant Shares”) in accordance with the terms of the Warrants.

To induce the Investor to consummate the transactions contemplated by the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the 1933 Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

The Company and the Investor hereby agrees as follows:

Section 1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Securities Purchase Agreement shall have the meanings given such
terms in the Securities Purchase Agreement.  As used in this Agreement, the
following terms shall have the following meanings:

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the 1933
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Effectiveness Deadline” means, (i) with respect to the Initial Registration
Statement required to be filed hereunder, the earlier of (A) the 120th calendar
day after the date of hereof in the event that such Registration Statement is
subject to a limited or full review by the SEC and (B) the fifth Trading Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Registration Statement will not be reviewed or
will not be subject to further review, and (ii) with respect to any additional
Registration Statements which may be required pursuant to Section 2, the earlier
of (A) the 90th calendar day following the date on which an additional
Registration Statement is required to be filed hereunder in the event that such
Registration Statement is subject to a limited or full review by the SEC and (B)
the fifth Trading Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Registration Statement will
not be reviewed or will not be subject to further review.














--------------------------------------------------------------------------------

“Filing Deadline” means, with respect to the Initial Registration Statement
required hereunder, May 14, 2014 and, with respect to any additional
Registration Statements which may be required pursuant to Section 2, the
earliest practical date on which the Company is permitted to file such
additional Registration Statement related to the Registrable Securities (taking
into account any Staff position with respect to date on which the Staff will
permit such additional Registration Statement to be filed with the SEC).

“Registrable Securities” means, as of any date of determination, (a) all
Conversion Shares then issuable upon conversion in full of the Notes (assuming
on such date the Notes are converted in full without regard to any conversion
limitations therein), (b) all Warrant Shares then issuable upon exercise in full
of the Warrants (assuming on such date the Warrants are exercised in full
without regard to any exercise limitations therein) and (c) any securities
issued or then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that any such Registrable Securities shall cease to be Registrable
Securities for so long as (x) a Registration Statement with respect to the sale
of such Registrable Securities is declared effective by the SEC under the 1933
Act and such Registrable Securities have been disposed of in accordance with
such effective Registration Statement, or (y) such Registrable Securities have
been previously sold in accordance with Rule 144.

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2, including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.

“Restriction Termination Date” shall have the meaning set forth in Section 2.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the 1933 Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the 1933 Act, as
such Rule may be amended or interpreted from time to time, or any similar rule
or regulation hereafter adopted by the SEC having substantially the same purpose
and effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

Section 2.

Registration Statement Requirements.  The Company shall prepare and, as soon as
practicable, but in no event later than the Filing Deadline, file with the SEC
the Initial Registration Statement on Form S-1, or such other form reasonably
acceptable to the Investor, covering the resale by the Investor of all or such
portion of the Registrable Securities as permitted by the SEC (provided that the
Company shall use diligent efforts to advocate with the SEC for the registration
of all of the Registrable Securities) pursuant to Rule 415. The Company shall
use its reasonable best efforts to have such Initial Registration Statement, and
each other Registration Statement required to be filed pursuant to the terms
hereof, declared effective by the SEC as soon as practicable, but in no event
later than the applicable Effectiveness Deadline. If at any time all Registrable
Securities are not covered by the Initial Registration Statement filed pursuant
to this Section 2, the Company shall file with the SEC one or more additional
Registration Statements so as to cover all of the Registrable Securities not
covered by the Initial Registration Statement, in each case, as soon as
practicable (taking into account any Staff position with respect to date on
which the Staff will permit such additional Registration Statement(s) to be
filed with the SEC), but in no event later than the applicable Filing Deadline
for such additional Registration Statement(s). If the staff of the SEC (the
“Staff”) or the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used for resales by the Investor on a delayed or
continuous basis under Rule 415 at then-prevailing market prices (and not fixed
prices) (or as otherwise may be acceptable to the Investor), or if after the
filing of the Initial Registration Statement with the SEC pursuant to this
Section 2, the Company is otherwise required by the Staff or the SEC to reduce
the number of Registrable Securities included in such Initial Registration
Statement, then the Company shall





2







--------------------------------------------------------------------------------

reduce the number of Registrable Securities to be included in such Initial
Registration Statement (with the prior consent of the Investor as to the
specific Registrable Securities to be removed therefrom) until such time as the
Staff and the SEC shall so permit such Registration Statement to become
effective and be used as aforesaid. Notwithstanding anything in this Agreement
to the contrary, if after giving effect to the actions referred to in the
immediately preceding sentence, the Staff or the SEC does not permit such
Registration Statement to become effective and be used for resales by the
Investor on a delayed or continuous basis under Rule 415 at then-prevailing
market prices (and not fixed prices) (or as otherwise may be acceptable to the
Investor), the Company shall not request acceleration of the effective date of
such Registration Statement, the Company shall promptly (but in no event later
than 48 hours) request the withdrawal of such Registration Statement pursuant to
Rule 477 under the 1933 Act, and the Effectiveness Deadline shall automatically
be deemed to have elapsed with respect to such Registration Statement at such
time as the Staff or the SEC has made a final and non-appealable determination
that the SEC will not permit such Registration Statement to be so utilized
(unless prior to such time the Company and the Investor have received assurances
from the Staff or the SEC reasonably acceptable to the Investor that a new
Registration Statement filed by the Company with the SEC promptly thereafter may
be so utilized). In the event of any reduction in Registrable Securities
pursuant to this paragraph, the Company shall file additional Registration
Statements in accordance with this Section 2 until such time as all Registrable
Securities have been included in Registration Statements that have been declared
effective and the prospectus contained therein is available for use by the
Investor.  By 9:30 a.m. New York time on the Business Day following the
effective date of each Registration Statement filed in accordance herewith, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Initial Registration Statement

Section 3.

Registration Procedures. If and whenever the Company is required by the
provisions of Section 2 to effect the registration of any Registrable Securities
under the 1933 Act, the Company will, promptly:

(a)

subject to the timelines provided in this Agreement, prepare and file the
Registration Statement with the SEC, with respect to such Registrable Securities
and use its reasonable best efforts to cause such Registration Statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), respond as promptly as commercially
practicable to any comments received from the SEC with respect to a Registration
Statement or any amendment thereto and file any pre-effective amendments with
respect to a Registration Statement as promptly as reasonable possible, and
promptly provide to Investors copies of all filings and SEC letters of comment
(provided that the Company shall excise any information contained therein which
would constitute material non-public information regarding the Company or any
subsidiary) and notify the Investors (by telecopier or by e-mail addresses
provided by the Investors) on or before the second business day thereafter that
the Company receives notice that (i) the SEC has no comments or no further
comments on the registration statement, and (ii) the registration statement has
been declared effective;

(b)

prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and prepare and file
with the SEC such additional Registration Statements as may be required
hereunder and to keep each additional Registration Statement effective;

(c)

furnish to the Investors such number of copies of the Registration Statement and
the prospectus included therein (including each preliminary prospectus) as such
Investors reasonably may request in order to facilitate the public sale or their
disposition of the securities covered by such Registration Statement or make
them electronically available (which includes availability on EDGAR or other SEC
website);

(d)

use its reasonable best efforts to register or qualify the Registrable
Securities covered by such Registration Statement under the securities or “Blue
Sky” laws of such jurisdictions as the Investors shall request in writing,
provided, however, that the Company shall not for any such purpose be required
to qualify to transact business as a foreign corporation in any jurisdiction
where it is not so qualified or to consent to service of process in any such
jurisdiction or subject to the Company to any material tax;

(e)

list the Registrable Securities covered by such Registration Statement with the
principal market or exchange on which the Common Stock is then listed;





3







--------------------------------------------------------------------------------



(f)

promptly notify the Investors of the Company’s becoming aware that a prospectus
relating thereto is required to be delivered under the 1933 Act, of the
happening of any event or passage of time of which the Company has knowledge as
a result of which the prospectus contained in such Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made not misleading or the financial statements included therein ineligible
for inclusion or which becomes subject to a SEC, state or other governmental
order suspending the effectiveness of the Registration Statement covering any of
the Registrable Securities.  Each Investor hereby covenants that it will not
sell any Registrable Securities pursuant to such prospectus during the period
commencing at the time at which the Company gives such Investor notice of the
suspension of the use of such prospectus in accordance with this Section 3(f)
and ending at the time the Company gives such Investor notice that such Investor
may thereafter effect sales pursuant to the prospectus, or until the Company
delivers to such Investor or files with the SEC an amended or supplemented
prospectus.

(g)

The Company shall cooperate with any broker-dealer through which an Investor
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Investor.

Section 4.

Provision of Documents. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of the Investor that the Investor shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it and the intended method of disposition of the Registrable Securities held
by it, as shall be reasonably required to effect and maintain the effectiveness
of the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request.

Section 5.

Expenses.  All expenses incurred by the Company in complying with Section 2,
including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of Company’s legal counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “Blue Sky” laws, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.”  The Company will pay all
Registration Expenses in connection with any Registration Statement described in
Section 2.  The Company will not be liable for any broker commissions or similar
expenses of any Investor.

Section 6.

Indemnification.

(a)

In the event any Registrable Securities are included in any Registration
Statement under this Agreement, to the fullest extent permitted by law, the
Company will, and hereby does, indemnify, hold harmless and defend the Investor,
each of its directors, officers, shareholders, members, partners, employees,
agents, advisors, representatives (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding the lack of such
title or any other title) and each Person, if any, who controls the Investor
within the meaning of the 1933 Act or the Securities Exchange Act of 1934 Act,
as amended (the “1934 Act”) and each of the directors, officers, shareholders,
members, partners, employees, agents, advisors, representatives (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding the lack of such title or any other title) of such controlling
Persons (each, an “Investor Party” and collectively, the “Investor Parties”),
against any losses, obligations, claims, damages, liabilities, contingencies,
judgments, fines, penalties, charges, costs (including, without limitation,
court costs, reasonable attorneys’ fees, costs of defense and investigation),
amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Investor Party
is or may be a party thereto (“Indemnified Damages”), to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment thereto or in any filing
made in connection with the qualification of the offering under the securities
or other “Blue Sky” laws of any jurisdiction in which Registrable Securities are
offered (“Blue Sky Filing”), or the omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (ii) any untrue statement or alleged untrue statement
of a material fact contained in any prospectus (as amended or supplemented) or
in any prospectus





4







--------------------------------------------------------------------------------

supplement or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading (the
matters in the foregoing clauses (i) and (ii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the Investor
Parties, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Investor Party arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Party for such
Investor Party expressly for use in connection with the preparation of such
Registration Statement, prospectus or prospectus supplement or any such
amendment thereof or supplement thereto; (ii) shall not be available to the
Investor to the extent such Claim is based on a failure of the Investor to
deliver or to cause to be delivered the prospectus (as amended or supplemented)
made available by the Company (to the extent applicable), including, without
limitation, a corrected prospectus, if such prospectus (as amended or
supplemented) or corrected prospectus was timely made available by the Company
pursuant to Section 3 and then only if, and to the extent that, following the
receipt of the corrected prospectus no grounds for such Claim would have
existed; and (iii) shall not apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed, provided that the
settlement does not require the Company to acknowledge that it has violated any
rule of law or regulation or court order or of fault. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investor Party and shall survive the transfer of any of the
Registrable Securities by the Investor pursuant to Section 8(f).

(b)

In connection with any Registration Statement in which the Investor is
participating, the Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an “Company
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case, to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information relating to the
Investor furnished to the Company by the Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(c) and
the below provisos in this Section 6(b), the Investor will reimburse a Company
Party any legal or other expenses reasonably incurred by such Company Party in
connection with investigating or defending any such Claim; provided, however,
the indemnity agreement contained in this Section 6(b) and the agreement with
respect to contribution contained in Section 7 shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Investor, which consent shall not be unreasonably
withheld or delayed, provided further that the Investor shall be liable under
this Section 6(b) for only that amount of a Claim or Indemnified Damages as does
not exceed the net proceeds to the Investor as a result of the applicable sale
of Registrable Securities pursuant to such Registration Statement. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Company Party and shall survive the transfer of any
of the Registrable Securities by the Investor pursuant to Section 8(f).

(c)

Promptly after receipt by an Investor Party or Company Party (as the case may
be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Investor Party or Company Party (as the case
may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Investor Party or the Company Party (as the case may
be); provided, however, an Investor Party or Company Party (as the case may be)
shall have the right to retain its own counsel with the fees and expenses of
such counsel to be paid by the indemnifying party if: (i) the indemnifying party
has agreed in writing to pay such fees and expenses; (ii) the indemnifying party
shall have failed promptly to assume the defense of such Claim and to employ
counsel reasonably satisfactory to such Investor Party or Company Party (as the
case may be) in any such Claim; or (iii) the named parties to any such Claim
(including, without limitation, any impleaded parties) include both such
Investor Party or Company Party (as the case may be) and the indemnifying party,
and such Investor Party or such Company Party (as the case may be) shall have
been advised by counsel that a conflict of interest is likely to exist if





5







--------------------------------------------------------------------------------

the same counsel were to represent such Investor Party or such Company Party and
the indemnifying party (in which case, if such Investor Party or such Company
Party (as the case may be) notifies the indemnifying party in writing that it
elects to employ separate counsel at the expense of the indemnifying party, then
the indemnifying party shall not have the right to assume the defense thereof on
behalf of the indemnified party and such counsel shall be at the expense of the
indemnifying party, provided further that in the case of clause (iii) above the
indemnifying party shall not be responsible for the reasonable fees and expenses
of more than one (1) separate legal counsel for all Investor Parties or Company
Parties (as the case may be). The Company Party or Investor Party (as the case
may be) shall reasonably cooperate with the indemnifying party in connection
with any negotiation or defense of any such action or Claim by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Company Party or Investor Party (as the case may be) which
relates to such action or Claim. The indemnifying party shall keep the Company
Party or Investor Party (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. No indemnifying party shall be liable for any settlement of any action,
claim or proceeding effected without its prior written consent; provided,
however, the indemnifying party shall not unreasonably withhold, delay or
condition its consent and the settlement does not require the Company to
acknowledge that it has violated any rule of law or regulation or court order or
of fault.  No indemnifying party shall, without the prior written consent of the
Company Party or Investor Party (as the case may be), consent to entry of any
judgment or enter into any settlement or other compromise which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
Company Party or Investor Party (as the case may be) of a release from all
liability in respect to such Claim or litigation, and such settlement shall not
include any admission as to fault on the part of the Company Party. For the
avoidance of doubt, the immediately preceding sentence shall apply to Sections
6(a) and 6(b) hereof. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Company Party or
Investor Party (as the case may be) with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made. The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Investor Party or Company Party (as the case may
be) under this Section 6, except to the extent that the indemnifying party is
materially and adversely prejudiced in its ability to defend such action.

(d)

No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.

(e)

The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred;
provided that the Investor shall promptly reimburse the Company for all such
payments to the extent a court of competent jurisdiction determines that any
Investor Party was not entitled to such payments.

(f)

The indemnity and contribution agreements contained herein shall be in addition
to (i) any cause of action or similar right of the Company Party or Investor
Party against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

Section 7.

Contribution. To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 6 to the fullest extent permitted by law; provided, however: (i)
no contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement. Notwithstanding the
provisions of this Section 7, the Investor shall not be required to contribute
or indemnify, as applicable, in the aggregate, whether pursuant to this Section
7 or Section 6 above, any amount in excess of the amount by which the net
proceeds actually received by the Investor from the applicable sale of the





6







--------------------------------------------------------------------------------

Registrable Securities subject to the Claim exceeds the amount of any damages
that the Investor has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

Section 8.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by the Investor of any of
their respective obligations under this Agreement, the Investor or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and the Investor agrees that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.

(b)

Compliance. The Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to a Registration Statement.

(c)

Piggy-Back Registrations. If, at any time prior to the six month anniversary of
the date hereof, there is not an effective Registration Statement covering all
of the Registrable Securities and the Company shall determine to prepare and
file with the SEC a registration statement relating to an offering for its own
account or the account of others under the 1933 Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
1933 Act) or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to the Investor a written
notice of such determination and, if within fifteen days after the date of the
delivery of such notice, the Investor shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities the Investor requests to be registered; provided, however, that the
Company shall not be required to register any Registrable Securities pursuant to
this Section 8(c) that are the subject of a then effective Registration
Statement.

(d)

Amendments and Waivers. No provision of this Agreement may be (i) amended other
than by a written instrument signed by both parties hereto or (ii) waived other
than in a written instrument signed by the party against whom enforcement of
such waiver is sought. Failure of any party to exercise any right or remedy
under this Agreement or otherwise, or delay by a party in exercising such right
or remedy, shall not operate as a waiver thereof.

(e)

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be delivered as set forth in the
Securities Purchase Agreement.

(f)

Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties. The
Company may not assign (except by merger) its rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign its
rights hereunder if: (i) the Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement and the Notes or the Warrants, as applicable;
and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.
The term “Investor” in this Agreement shall also include all such transferees
and assignees.





7







--------------------------------------------------------------------------------



(g)

Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(h)

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be determined in accordance with the
provisions of the Securities Purchase Agreement.

(i)

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(j)

Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

(Signature Pages Follow)





8







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.







HYDROPHI TECHNOLOGIES GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

Title:

















--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.







31 GROUP, LLC

 

 

 

 

By:

 

 

Name:

 

Title:





















